UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6006



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CALVIN TYRONE YOUNG, a/k/a Too Short,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-96-243, CA-98-1009-1)


Submitted:   March 9, 2000                 Decided:   March 16, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Tyrone Young, Appellant Pro Se. Paul Alexander Weinman,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Calvin Tyrone Young seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his motion filed pursuant to 28 U.S.C.A. § 2255 (West

Supp. 1999).   We dismiss the appeal for lack of jurisdiction be-

cause Young’s notice of appeal was not timely filed.

     Where the United States is a party, parties are accorded sixty

days after entry of the district court’s final judgment or order to

note an appeal, see Fed. R. App. P. 4(b)(1), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).   This ap-

peal period is “mandatory and jurisdictional.”   Browder v. Direc-

tor, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on August

2, 1999.*   Young’s notice of appeal was filed on December 8, 1999.

Because Young failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we deny a certif-

icate of appealability and dismiss the appeal.    We dispense with



     *
       Although the district court’s order is marked as “filed” on
July 30, 1999, the district court’s records show that it was
entered on the docket sheet on August 2, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  3